Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination.  Claims 1-20 are canceled in the preliminary amendment.  

Information Disclosure Statement
The IDS filed on 5/11/2020, 7/16/2020 and 2/1/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadav et al (Jadav), US 2014/0133289, in view of Gareau, US 2017/0005901

Gareau is cited by the applicant in the IDS.

As per claim 21, Jadav taught the invention including a method, comprising:
Obtaining first fault information using a first port, wherein the first port is a first-type port, the first-type port transmits information according to a standard Ethernet protocol, the first fault information is first-type fault information, and the first-type fault information comprises local fault information or remote fault information (pp. 0005, 0016-0017, 0022, 0030-0033, 0037-0038); and
Sending second fault information based on the first fault information using a second port, wherein the second port is a second-type port, the second-type port transmits information according to a flexible Ethernet protocol, the second fault information is second-type fault information, and the second-type fault information indicates that a link corresponding to the standard Ethernet protocol is faulty.  

Jadav did not specifically teach to send second fault information based on the first fault information using a second port, wherein the second port is a second-type port, the second-type port transmits information according to a flexible Ethernet protocol, the second fault information is second-type fault information, and the second-type fault information indicates that a link corresponding to the standard Ethernet protocol is faulty.  Gareau taught to send second fault 

Claims 28 and 35 contain the same scope as of claim 21.  Therefore, they are rejected under the same rationales as applied in claim 21 above.  

Claims 22-27, 29-34 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadav and Gareau as applied to claims 21, 28 and 35 above, and further in view of obviousness.

As per claim 22, Jadav and Gareau taught the invention as claimed in claim 21.  Jadav and Gareau did not specifically teach wherein sending the second fault information based on the first fault information using a second port comprises:
When the first-type fault information meets a first preset condition, sending the second fault information based on the first fault information using the second port, wherein the first preset condition comprises: 
A quantity of pieces of first-type fault information obtained within a first preset duration is greater than a first quantity threshold; or
A quantity of obtained first preset code blocks is greater than or equal to the first quantity threshold, and an interval between any two obtained adjacent first preset code blocks is less than or equal to a first-preset-code-block interval.  

However, setting a specific triggering criteria to perform a task is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau and further implement various types of triggering condition to perform specific type of transmission based on system design of choice and need.

As per claim 23, Jadav and Gareau taught the invention as claimed in claim 22. Gareau further taught to comprise: Obtaining third fault information using the second port, wherein the third fault information is second-type fault information (pp. 0007-0008, 0035, 0050, 0079, 0133, 0135-0136, 0141).  Jadav and Gareau in combination taught to interchange standard Ethernet with Flexible Ethernet.  Therefore, it is obvious to interchange the transmission method and send fourth fault information based on the third fault information using the first port, wherein the fourth fault information is first-type fault information.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau in order to gain the benefit of both standard Ethernet and flexible Ethernet transmission rate.

As per claim 24, Jadav and Gareau taught the invention as claimed in claim 23.  Jadav and Gareau did not specifically teach wherein sending the fourth fault information based on the third fault information using the first port comprises:
When the second-type fault information meets a second preset condition, sending the fourth fault information based on the third fault information using the first port, wherein the second preset condition comprises: 
A quantity of pieces of third fault information obtained within a second preset duration is greater than a second quantity threshold; or
A quantity of obtained second preset code blocks is greater than or equal to the second quantity threshold, and an interval between any two obtained adjacent second preset code blocks is less than or equal to a second-preset-code-block interval.  

However, setting a specific triggering criteria to perform a task is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau and further implement various types of triggering condition to perform specific type of transmission based on system design of choice and need.

As per claim 25, Jadav and Gareau taught the invention as claimed in claim 23.  Jadav and Gareau did not specifically teach to further comprise:
Obtaining fifth fault information using a third port, wherein the third port is a second-type port, and the fifth fault information is a first-type fault information or second type fault information; and
Sending the fifth fault information using a fourth port, wherein the fourth port is a second-type port.  

However, it is obvious to further implement Jadav and Gareau’s teachings to further process more detected faults.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau and further implement the system to process numerous fault detection and transmission.

As per claim 26, Jadav and Gareau taught the invention as claimed in claim 21.  Jadav and Gareau did not specifically teach to further comprise:
Obtaining sixth fault information using a fifth port, wherein the fifth port is a second-type port, the sixth fault information is first-type fault information, and a standby link is configured for the fifth port; and
Enabling the standby link configured for the fifth port.  

However, it is obvious to further implement Jadav and Gareau’s teachings to further process more detected faults.  Furthermore, the use of standby link for transmission is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau and further 

As per claim 27, Jadav and Gareau taught the invention as claimed in claim 21.  Jadav and Gareau did not specifically teach wherein sending the second fault information based on the first fault information using the second port comprises:
Sending at least two pieces of second fault information based on the first fault information using the second port, wherein any two pieces of second fault information of the at least two pieces of second fault information are separated by at least one code block.  

However, it is a design choice to encode the code block using various fields and block arrangements.  It is also well known in the art to transmit multiple pieces of information to different destinations using the same packet (multi-casting).  Therefore, it would have been obvious to implement two pieces of fault information each addressed to a different destination in a packet using various code block arrangement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jadav and Gareau and further implement the system to encode packets to send multiple pieces of fault information with a design choice of packet content arrangement.  

Claims 29-34 and 36-40 contains the same scope as of claims 22-27.  Therefore, they are rejected under the same rationales as applied in claims 22-27 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujioka et al, US 2013/0182559
Salam et al, US 2008/0285466

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416



Primary Examiner, Art Unit 2416
March 31, 2021